Citation Nr: 1142830	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to January 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for service connection for hypertension is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

A current right knee, left knee, or right foot disability for which service connection may be granted is not demonstrated.


CONCLUSION OF LAW

A current right knee, left knee, or right foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection in a December 2007 notification letter issued prior to initial adjudication that described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.

In particular regard to Dingess notice requirements, the Board notes that the Veteran was not advised regarding the elements of degree of disability and effective date in the December 2007 VCAA notice letter.  However, that information was provided in the May 2008 letter which transmitted the April 2008 rating decision to the Veteran.

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with proper VCAA notice by way of the December 2007 VCAA notice letter.  Also, the RO provided the Veteran with a copy of the April 2008 rating decision and June 2008 Statement of the Case which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed with respect to the claims adjudicated below.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) for his period of active military service are included in the claims folder.  In addition, the Veteran was afforded an examination for VA compensation purposes in February 2008 tailored to obtain information, in pertinent part, as to whether the Veteran has any current disability of either knee or the right foot that is related to service, and the findings from that examination are sufficient to adjudicate the claims addressed in the decision below.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to the claims adjudicated below that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R.  3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The STRs reflect treatment beginning in March 1988 for what was diagnosed as cellulitis and a popliteal abscess in the left knee.  By April 1988, the wound was said to be healing well with no erythema or edema.  A May 1988 STR reflects the Veteran complaining about stiffness and pain in the left knee with exercise and arising in the morning.  The examination at that time showed no evidence of an infection from the popliteal abscess and a full range of motion.  The Veteran was said to be able to ambulate well and to be in no acute distress.  The assessment was muscle myalgia, and the Veteran was treated with Motrin and moist heat.  No further treatment for left knee symptoms during service is shown, and annual examinations conducted in September 1993 and November 1998 did not reflect a left knee disability.  A medical history recorded in December 2003 noted the Veteran complaining about residual discomfort associated with the cellulitis in his left knee.  

With respect to the right knee, an October 1994 STR showed the Veteran complaining about right knee pain after twisting it three weeks prior to this treatment with re injury two to three days prior to this treatment.  The examination of the knee showed a full range of motion and resulted in a diagnosis of tendonitis.  Thereafter, an October 1995 STR showed the Veteran describing intermittent "pins & needles" type pain in his right knee that was worse with prolonged sitting and standing.  He denied any specific instance of trauma.  An X-ray showed a loose body in the posterior popliteal fossa, and the assessment included a possible Baker's cyst.  Treatment consisted of Motrin and a restricted duty to include no running.  Further right knee complaints were described on a December 1996 STR, with the Veteran indicating at that time that his right knee pain began in 1993 after tripping over a log.  An X-ray of the right knee conducted at that time was normal, and the Veteran was referred for physical therapy in January 1997.  

In May 2005, the Veteran injured his right knee while mountain-biking and was treated for a laceration of the right knee with sutures.  A July 2005 clinical report noted that the Veteran had difficulty with instability in the right knee after this injury, and the impression at that time was "internal derangement right knee, posterior cruciate ligament type injury, partial to complete tear with possible meniscal tear."  A Magnetic Resonance Imaging completed in August 2005 demonstrated a possible tear to the anterior cruciate ligament described as a "more interstitial type tear."  Also noted was prepatellar bursitis, but no meniscal or posterior cruciate ligament tears were noted.  The Veteran was recommended to avoid high impact activities for a minimum of six months, with no running or jumping for another three months.  The physician recommended rehabilitation with walking, swimming, and an exercise bike, and no surgery was ultimately performed for the possible anterior cruciate ligament tear.  

As for the right foot, an April 2005 podiatric note indicated the Veteran had a Morton's neuroma in the third interspace and capsulitis of the third metacarpophalangeal joint.  A September 2007 podiatric report noted a Joplin's neuroma in the second interspace of the right foot.  

After service, the Veteran was afforded the aforementioned examination for VA compensation purposes in February 2008.  At this examination, the Veteran reported a four to five year history of intermittent sharp pain in his right foot.  His sole treatment for the condition was reported to be yearly injections by a podiatrist.  

With respect to the right knee, the Veteran reported to the examiner in February 2008 that he had been involved in a motorcycle accident in 2003 or 2004 that resulted in a partial anterior cruciate ligament tear that was never repaired.  He described residual intermittent right knee pain two times a week that was elicited with physical activity and relieved by ibuprofen.  No functional impairment associated with the condition was described. 

As for the left knee, the Veteran indicated that he has had problems for approximately 19 years due to contracting cellulitis in this knee following an insect bite.  He described residual left knee pain, particularly with weather changes, that he treated with ibuprofen.  No other treatment or residual functional impairment for the left knee pain was described.  

Upon examination, the Veteran walked with a normal gait and posture.  The examination of the knees showed no heat, redness, swelling, effusion, or drainage.  There was no locking pain or crepitus and the range of motion was normal.  The medial and lateral collateral ligaments were stable to varus and valgus stress and the Drawer and McMurray tests were within normal limits.  X-rays of the knees were negative. 

The examination of the right foot revealed no painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness.  Pain was not reproducible, and the Veteran did not have a clawfoot or flat foot.  There was no hallux valgus or rigidus, and the examiner noted that the Veteran did not have limited functioning in the foot with standing or walking.  The examiner noted that the Veteran did not wear corrective shoe wear.  An X-ray of the right foot was normal.  

Following the examination, the examiner concluded that there was no pathology to support any diagnosis with respect to the right knee, and he noted that the Veteran had a normal clinical examination of the right knee and normal X-rays.  He stated that the Veteran did have arthralgia of the right knee.  With respect to the left knee, the examiner noted that there was arthralgia of the left knee with subjective pain but that there were no objective findings upon examination and that there was a normal X-ray.  As for the right foot, the examiner noted that there was no pathology to render a diagnosis, no objective findings on examination, and a normal X-ray.  

There is otherwise no evidence of a current disability associated with the left knee, right knee, or right foot, and in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With respect to the arthralgia/pain in the knees and pain in right foot described at the February 2008 VA examination, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition as in the instant case, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), (aff'd in part, vacated and remanded in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).  See also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.

The Board recognizes, as asserted by the Veteran's representative in her October 2011 presentation, that the Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support the presence of the claimed disabilities since the Veteran filed his December 2007 claim, that holding is inapplicable. 

In this case, the weight of the competent evidence is against a grant of service connection for knee or right foot disabilities.  Thus, the preponderance of the evidence is against the claims for service connection for these disabilities, and there is no reasonable doubt to resolve in the Veteran's favor in connection with these claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right foot disability is denied.


REMAND

In his substantive appeal received in July 2008, the Veteran expressed disagreement with the denial of service connection for hypertension in the April 2008 rating decision.  This issue requires adjudication by SOC to comply with Manlincon v. West, 13 Vet. App. 238 (1999) (where NOD has been filed but SOC has not been issued, the Board must remand the claim for an SOC).  Accordingly, the case is REMANDED for the following action:

Issue an SOC with respect to the issue of service connection for hypertension.  38 C.F.R. § 19.26 (2011).  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal as to this issue, the case must be returned to the Board for appellate review of the issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


